ON MOTION TO REMAND
PER CURIAM.
Plaintiff appellee Ben D. Johnson moved to remand this case so that the record could be completed. Defendant appellant Emile Williams contends that the record is complete and objects to a remand.
LSA-C.C.P. Art. 2132 provides means for the correction of the trial record after the record is lodged with the appellate court. The purpose of this article is to assure that the record on appeal is correct, irrespective of why or by whose fault it is found to be inaccurate. In all cases, the record should represent the truth.
The case is remanded so that the trial court may determine whether or not the record is complete. If it is not complete, the trial court is to order it corrected and returned to this court. If the record is complete, it is to return the record.
Remanded.